DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,904,668. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the pending claims are in the claims of the patent in some shape or form.
Regarding Claim 21, the limitations regarding the processor, memory, and pairing are in claim 1 of the patent. The limitations regarding the Hall sensor and magnetic field are in claim 2 of the patent.
Claim 22 is incorporated in claim 1 of the patent.
Claim 23 is incorporated in claim 1 of the patent.
Claim 24 is the same as claim 3 of the patent.
Claim 25 is the same as claim 4 of the patent.
Claim 26 is incorporated in claim 5 of the patent.
Claim 27 is the same as claim 6 of the patent.
Claim 28 is, in a similar manner as claim 21, incorporated into claims 7 and 8 of the patent.
Claim 29 is incorporated into claim 7 of the patent.
Claim 30 is incorporated into claim 7 of the patent.
Claim 31 is the same as claim 9 of the patent.
Claim 32 is the same as claim 10 of the patent.
Claim 33 is the same as claim 11 of the patent.
Claim 34 is incorporated into claim 12 of the patent.
Regarding Claim 35, the limitations regarding the processor, memory, and pairing are in claim 1 of the patent. The limitations regarding the acceleration sensor, measuring, comparing, and generating are in claim 3 of the patent.
Claim 36 is incorporated into claim 1 of the patent.
Claim 37 is incorporated into claim 1 of the patent.
Claim 38 is the same as claim 4 of the patent.
Claim 39 is the same as claim 5 of the patent.
Claim 40 is the same as claim 6 of the patent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites the limitation "threshold number of taps" in claim 31.  There is insufficient antecedent basis for this limitation in the claim.
Claims 28 and 31 do not teach taps.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 24, 28, 31, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2020/0012271) in view of Cunningham et al. (US 2009/0139325).
Referring to Claim 21, Jeon teaches a wireless audio device (see 280 of fig. 2) comprising:
a Hall sensor (see paragraph 57);
a processor (see 210 of fig. 2); and
a memory (see 230 of fig. 2), wherein the memory comprises instructions that execute on the processor and are configured for:
measuring a magnetic field with the Hall sensor of the wireless audio device (see paragraph 58 which shows the sensing circuit including a Hall sensor and paragraph 87 which shows the measurement value as the magnetic field noting that it is known in the art that measurements from a Hall sensor comprise a magnetic field);
comparing the magnetic field to a magnetic field threshold (see paragraph 88 which shows determining whether a measurement value exceeds a threshold value), wherein the magnetic field threshold corresponds to the colocation of the wireless audio device to the subsequent wireless audio device within a threshold distance (see paragraph 87 which shows the predetermined distance as the threshold distance); and
generating an interrupt in response to the magnetic field meeting the magnetic field threshold to determine the colocation of the wireless audio device with the subsequent wireless audio device (see paragraph 89 which shows the threshold being adjusted and the end of the paragraph showing the interrupt being generated).
Jeon does not teach pairing the wireless device with a subsequent wireless device.
Cunningham teaches pairing the wireless device with a subsequent wireless device (see paragraph 82 showing the process of pairing between wireless devices with Hall sensors in response to interrupt). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Cunningham to the device of Jeon in order to ensure a more dependable pairing between devices.
Claim 28 has similar limitations as claim 21.
Referring to Claims 24 and 31, Jeon also teaches an acceleration sensor (see 240E of fig. 2);
wherein the instructions are further configured for:
determining the colocation by:
measuring an acceleration of the wireless audio device with the acceleration sensor (see paragraph 37 which shows the sensing circuit including an acceleration sensor and paragraph 87 which shows the measurement value as the acceleration noting that it is known in the art that measurements from an acceleration sensor comprise an acceleration);
comparing the acceleration to an acceleration threshold (see paragraph 88 which shows determining whether a measurement value exceeds a threshold value); and
generating the interrupt in response to the acceleration meeting the acceleration threshold (see paragraph 89 which shows the threshold being adjusted and the end of the paragraph showing the interrupt being generated).
Referring to Claim 35, Jeon teaches a wireless audio device (see 280 of fig. 2) comprising:
an acceleration sensor (see 240E of fig. 2);
a processor (see 210 of fig. 2); and
a memory (see 230 of fig. 2), wherein the memory comprises instructions that execute on the processor and are configured for:
measuring an acceleration of the wireless audio device with the acceleration sensor (see paragraph 37 which shows the sensing circuit including an acceleration sensor and paragraph 87 which shows the measurement value as the acceleration noting that it is known in the art that measurements from an acceleration sensor comprise an acceleration);
comparing the acceleration to an acceleration threshold (see paragraph 88 which shows determining whether a measurement value exceeds a threshold value); and
generating the interrupt in response to the acceleration meeting the acceleration threshold to determine a colocation of the wireless audio device with a subsequent audio device (see paragraph 89 which shows the threshold being adjusted and the end of the paragraph showing the interrupt being generated).
Jeon does not teach pairing the wireless device with a subsequent wireless device.
Cunningham teaches pairing the wireless device with a subsequent wireless device (see paragraph 82 showing the process of pairing between wireless devices with sensors in response to interrupt). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Cunningham to the device of Jeon in order to ensure a more dependable pairing between devices.

Claim(s) 25, 26, 32, 34, 38, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon and Cunningham and further in view of Rivolta et al. (US 2020/0026365).
Referring to Claims 25, 32, and 38, the combination of Jeon and Cunningham does not teach determining the colocation by:
identifying a tap of the wireless audio device in response to the acceleration meeting the acceleration threshold;
determining that the wireless audio device has been tapped a threshold number of taps within a threshold length of time in response to identifying the tap; and
generating the interrupt in response to the threshold number of taps and the threshold length of time being met.
Rivolta teaches determining the colocation by:
identifying a tap of the wireless audio device in response to the acceleration meeting the acceleration threshold (see paragraph 5 which shows double tap detection logic comparing accelerometer data to a threshold);
determining that the wireless audio device has been tapped a threshold number of taps (see paragraph 25 which shows threshold magnitudes for double tap detection logic) within a threshold length of time in response to identifying the tap (see paragraph 25 which shows threshold periods of time for double tap detection logic); and
generating the interrupt in response to the threshold number of taps and the threshold length of time being met (see paragraph 5 which show the control signal, or interrupt signal, generated according to double tap detection parameters compared to threshold magnitudes).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Rivolta to the modified device of Jeon and Cunningham in order to better adapt to differing environments.
Referring to Claims 26 and 34, Rivolta also teaches generating the interrupt in response to the magnetic field satisfying the magnetic field threshold (see paragraph 27 which shows the magnetic field sensors working with the double tap detection circuit) after the threshold number of taps (see paragraph 27 which shows double taps which is two taps) and the threshold length of time are satisfied (see paragraph 25 which shows threshold periods of time for double tap detection logic).
Referring to Claim 39, Jeon teaches measuring a magnetic field with a Hall sensor of the wireless audio device (see paragraph 58 which shows the sensing circuit including a Hall sensor and paragraph 87 which shows the measurement value as the magnetic field noting that it is known in the art that measurements from a Hall sensor comprise a magnetic field); and
comparing the magnetic field to a magnetic field threshold (see paragraph 88 which shows determining whether a measurement value exceeds a threshold value).
Rivolta also teaches generating the interrupt in response to the magnetic field satisfying the magnetic field threshold (see paragraph 27 which shows the magnetic field sensors working with the double tap detection circuit) after the threshold number of taps (see paragraph 27 which shows double taps which is two taps) and the threshold length of time are satisfied (see paragraph 25 which shows threshold periods of time for double tap detection logic). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Rivolta to the modified device of Jeon and Cunningham in order to better adapt to differing environments.

Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon and Cunningham, and further in view of Kam et al. (US 2018/0299970) and Nojima et al. (US 2019/0151737).
Referring to Claim 33, the combination of Jeon and Cunningham does not teach the threshold number of taps as three taps. Kam teaches the threshold number of taps as three taps (paragraph 177 noting triple tap). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Kam to the modified device of Jeon and Cunningham in order to better ensure reliable communications between colocated devices. The combination of Jeon, Cunningham, and Kam does not teach the threshold length of time as two seconds. Nojima teaches the threshold length of time as two seconds (paragraph 62). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Nojima to the modified device of Jeon, Cunningham, and Kam in order to more quickly communicate between colocated devices.

Claim(s) 27 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon and Cunningham and further in view of Lee (US 2014/0306553).
Referring to Claims 27 and 40, Jeon teaches a magnet, wherein the magnet is positioned within the wireless audio device to trigger a subsequent Hall sensor of the subsequent wireless audio device with the colocation of the wireless audio device and the subsequent wireless audio device (see paragraph 74 which shows a magnetic material positioned within the device). The combination of Jeon and Cunningham does not teach the magnet positioned to secure the wireless audio device to a case, which includes a corresponding magnet. Lee teaches the magnet positioned to secure the wireless audio device to a case, which includes a corresponding magnet (paragraph 34 which shows a magnet mounted in the case of a mobile device). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Lee to the modified device of Jeon and Cunningham in order to better protect the device from multiple outside sources.

Allowable Subject Matter
Claims 22, 23, 29, 30, 36, and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 22, Jeon, Weiler do not teach, alone nor in combination, the combination of:
powering on the wireless audio device;
determining if the wireless audio device was previously paired with a previous device in response to powering on the wireless audio device;
performing the initiation of the connection with the previous device when the wireless audio device was previously paired with the previous device;
receiving the interrupt during the initiation of the connection with the previous device;
halting an initiation of a connection to a previous device in response to receiving the interrupt; and
enabling the pairing mode of the wireless audio device after halting the initiation of the connection to the previous device.
Claim 23 depends on claim 22.
Claim 29 has similar limitations as claim 22.
Claim 30 depends in claim 29.
Claim 36 has similar limitations as claim 22.
Claim 37 depends in claim 36.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/           Primary Examiner, Art Unit 2648